Citation Nr: 0416617	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  03-14 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a higher (compensable) rating for urethral 
stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty for training from July 1978 
to December 1978.  

An October 2002 decision by the Board of Veterans' Appeals 
(Board) granted service connection for urethral stricture.  
Such grant of service connection was implemented by a 
November 2002 RO decision, and the RO also assigned a  
noncompensable (0 percent) rating for urethral stricture.  
The veteran then appealed for a higher rating for the 
condition.  He testified in support of his claim at a January 
2004 Board hearing.


FINDINGS OF FACT

The veteran's urethral stricture results in urinary frequency 
approximating a daytime voiding interval of less than an 
hour, or awakening to void 5 or more times per night.


CONCLUSION OF LAW

The criteria for a 40 percent rating for urethral stricture 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7518 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty for training from July 1978 
to December 1978.  Service medical records note genitourinary 
problems including prostatitis and congenital absence of the 
right kidney, and the veteran also sustained groin trauma.

Post-service medical records note urethral stricture and 
other genitourinary problems.  

On January 15, 1999, the RO received the veteran's claim for 
service connection for urethral stricture.

O. S. Spivey, Jr., M.D., said in a statement dated in July 
2000, that the veteran had persistent urologic complaints of 
difficulty voiding with occasional painful urination.  He had 
been previously evaluated with cystoscopy and had been found 
to have a mild stricture of the inferior urethra.  His 
history was positive for an injury to the groin while in the 
military.  Dr. Spivey stated that the sustained traumatic 
blow to the perineum could account for a urethral stricture, 
and other possible causes were also noted.  The report of a 
private renal ultrasound in October 2000 mentions that the 
appellant gave history of having been kicked in the groin 
area in 1978.  

The veteran underwent a VA genitourinary examination in 
February 2002.  He gave a history of left flank pain and a 
forked urinary stream since service.  His various 
genitourinary conditions were discussed.  One of the problems 
was a urethral stricture, and it was felt this could be due 
to trauma in service.  

In October 2002, the Board issued a decision granting service 
connection for urethral stricture.  In November 2002, the RO 
implemented the Board's grant of service connection, and the 
RO also assigned a noncompensable rating for urethral 
stricture from January 15, 1999 when service connection 
became effective.  The veteran appealed for a higher initial 
rating for this condition.

In a May 2003 statement, the veteran related that he has 
voiding intervals of less than 1 hour, and that he has to 
wake up to urinate 7 or more times per night.  He also 
reported having 2 urinary tract infections in the past 4 
months.  

In May 2003, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

In January 2004, a hearing was conducted before the Board.  
The veteran testified that he urinates approximately 25 times 
per day, including 10 to 12 times per night.  He testified 
that he does not wear absorbent pads, that he urinates in his 
pants 3 to 5 times per day, and that his pants dry off by 
themselves.  He also  stated that he was unaware that the VA 
would provide him with absorbent pads. 

At the hearing, the veteran submitted additional evidence in 
support of his claim, along with a waiver of RO consideration 
thereof.  This included treatment records from October 2003 
to November 2003 from P. Porch, M.D.  An October 2003 
treatment report noted the veteran's complaints of nocturia 
10 to 12 times per night.  A November 2003 report noted the 
appellant's complaints of pain in the groin and urinary 
frequency.  He reported nocturia 10 to 12 times per night.  
That same month, he underwent a cystoscopy, hydrodistention 
of the bladder and bladder biopsies, which revealed findings 
of mild bulbous urethral stricture, a low bladder capacity of 
300 cc, and diffuse glomerularzations.  The bladder biopsy 
showed a very mild chronic inflammation of the mucosa, with 
reactive changes of urothelium.  It was felt that he had 
interstitial cystitis, with decreased bladder capacity.   A 
January 2004 report noted treatment for chronic recurrent 
interstitial cystitis.  

In February 2004, the veteran submitted additional medical 
evidence in support of his claim, along with a waiver of RO 
consideration of this evidence.  A hospitalization report, 
dated in September 2002, noted treatment for prostatitis.  A 
hospitalization report in September 2003 noted chronic 
abdominal pain.  

II.  Analysis

The veteran is seeking a higher (compensable) rating for his 
service-connected urethral stricture.  Through 
correspondence, the rating decision, and the statement of the 
case, he has been notified with regard to the evidence 
necessary to substantiate his claim.  He has been told of his 
and the VA's respective duties to provide evidence.  
Pertinent identified medical records have been obtained, and 
a VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

This is an initial rating case, upon the granting of service 
connection.  Accordingly, consideration has been given to 
"staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) since 
the effective date of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran has multiple genitourinary problems which are 
non-service-connected, including prostatitis and a kidney 
disorder.  However, the genitourinary condition of urethral 
stricture is service-connected.

Stricture of the urethra will be rated as a voiding 
dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7518.  

Voiding dysfunction is further classified as involving urine 
leakage, urinary frequency, or obstructive voiding.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence is rated 20 
percent when requiring the wearing of absorbent materials 
which must be changed less than 2 times per day; 40 percent 
when requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day; and 60 percent when 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day.  
Urinary frequency is rated 10 percent for daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night; 20 percent for daytime voiding interval between 1 
and 2 hours or awakening to void 3 to 4 times per night; and 
40 percent for daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Obstructed 
voiding with urinary retention requiring intermittent or 
continuous catheterization warrants a 30 percent evaluation.  
A 10 percent rating is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc.; (2) 
markedly diminished peak flow rate (less than 10 cc/sec) as 
shown by uroflowmetry; (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year is rated as noncompensable.  
38 C.F.R. § 4.115a.  

After reviewing all the evidence, the Board finds that there 
is a reasonable doubt that the service-connected urethral 
stricture is responsible for urinary frequency approximating 
a daytime voiding interval of less than an hour, or awakening 
to void 5 or more times per night.  Under the cited rating 
criteria, this supports a higher rating of 40 percent for 
urethral stricture.  An even higher rating of 60 percent 
would require that urethral stricture cause urine leakage 
requiring the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day; 
but the medical evidence does not show this degree of 
impairment.

There have been no distinct periods of time, since the 
effective date of service connection, during which the 
veteran's urethral stricture has been other than 40 percent, 
and thus "staged ratings" are not in order.  See Fenderson, 
supra.  In granting a higher 40 percent rating for urethral 
stricture, the Board has considered the benefit-of-the-doubt 
rule.  38 U.S.C.A. § 5107(b).


ORDER

A higher rating of 40 percent for urethral stricture is 
granted.



	                        
____________________________________________
	L.W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



